DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and response filed on 8/12/2022 has been received and entered in to the case. 
Claims 1-15, 17, 20, 22, 29 have been canceled, and claims 16, 18-19, 21, 23-28 and 30-32 have been considered on the merits. All arguments have been fully considered. 
Response to Amendment
The claim rejections under 35 USC §112 have been withdrawn due to the instant amendment. 
The claim rejection under 35 USC §103 based on Cote et al. has been withdrawn as the foreign priority claim is perfected by submitting the English translation of the priority document, and the document provides sufficient support for the claimed invention.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cory Valley on 8/31/2022.
The application has been amended as follows: 
	Claim 16: replace “wherein the cells of the second type are allowed solidify” in lines 18-19 with “wherein the solution comprising collagen and the cells of the second type is allowed to solidify”. 

Claims 16, 18-19, 21, 23-28 and 30-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Cote et al. Applicant has filed an English translation of the priority document to perfect the priority claim and the English translation of the priority document was sufficient to disqualify the Cote reference. No other prior art teaches the configuration of the 3D tissue as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632